Case 3:19-cv-00044-NKM-JCH Document 53 Filed 02/21/20 Page 1 of 1 Pageid#: 578
                                                                              CLERKS OFFICE U.S.DIST.COURT
                                                                                  AT CHARLOU ESVILE,VA
                                                                                          FILRD

                                                                                    FEB 21 2220
                           UNITED STATES DISTRICT COIJRT                         JU lz C.D D F:Y CL R
                           W ESTERN D ISTRICT OF V IRGIM A                      B:
                                  CHARI-OITESVILLE D lvlsloN                         'E             .




     JA SON K ESSLER etal.,                           CASEN O.3:19-cv-00044
                    ,



                                                      ORD ER
     CITY OF CH ARLOW ESV ILLE,etal.,
                                   D                  JUDGEN ORMAN K.M OON
                                       efendants.

         In accordance with the accompanying M em orandum Opinion,theD efendants'm otionsto

   dismissptlrsuanttoRule 1241946)pftheFederalRulesofCivilProcedure,Dkts.36,38,40,42,
                                                .
                                                                                          '




   44.,are G RAN TED .A 11ofPlaintiffs'claim s are hereby D ISM ISSED .A s a11defendants have

   been dismissedfrom thisaction,theClerk ofCourtishereby direited to STRIKE thiscase9om

   theactivedocketoftheCourt.

         Itisso O RD EQ ED .

         The Clerk of Court is hereby directed to send a certified copy of this Ordet and the

   accom panying M em orandum opinion to al1cotm selofrecord.

         Entered this   $ dayofFebruars2020     .




                                                    N6.
                                                      )11iXX K M$?O
                                                SENIORIJNITISD STATESDISTRICTJUDGE
